Sherwood, Judge,
delivered the opinion of the court.
In a proceeding to cancel certain deeds, the court below held that a purchaser, at a judicial sale, took no title to land purchased, although he purchased in good faith and without notice ; that the judgment was satisfied prior to the sale, under the execution issued thereon.
The point was considered in Reed vs. Heirs of Austin, 9 Mo., 722; but there was a division of opinion in regard to it; .the majority of the court holding that the purchaser obtained a title notwithstanding the previous satisfaction of the judgment. The subject was not, however, extensively nor elaborately discussed, nor were the authorities cited in support of that view. (Jackson vs. Caldwell, 1 Cow., 622; Jackson vs. Anderson, 4 Wend., 474), directly in point.
In the subsequent case of Dnrette vs. Briggs (47 Mo., 356), the matter underwent a more thorough discussion, when a conclusion in conformity to that arrived at by the tidal court in the case at bar was reached. So, also, Durfee vs. Moran, (decided at our last August term) although containing other elements on which the decision of that case might have rested, yet on the point in hand arrives at the result just indicated.
And though there is a conflict of authority in regard to the validity of a purchase made under the circumstances heretofore mentioned, it is confidently believed that the current of judi*237eial opinion will be found in accord with that adopted by our own court, in its more recent decisions. (Ror. Jud. Sales, § 722 ; Jackson vs. Morse, 18 Johns., 411; Wood vs. Colvin, 2 Hill, 566; Carpenter vs. Stillwell, 11 N. Y., 61, Craft vs. Merrill, 14 Id., 456; Hammatt vs. Wyman, 9 Mass., 138; King vs. Goodwin, 16 Id., 64; Swan vs. Saddlemire, 8 Wend., 676), and cases cited.
The principle on which these decisions rest, is that the existence of the debt, whose collection is the sole object of the issuance of the fi.fa., is the basis on which the power to sell alone depends; that when the debt is extinguished, the authority under and virtue of the execution dies with it, and that he who buys under a power buys at his peril, and takes nothing by his purchase if the alleged power does not exist. And no good reason is perceived, why the same principle is not applicable in a case like the present, as would be applied to one where the authority is conferred by the act of the parties rather than that of the law.
If the principal is dead, although the purchaser is unaware of the fact, and acts in the most perfect good faith, yet his purchase from the agent is a nullity and no title ensues therefrom. Such hazards are the inevitable incidents which attend the doings of all acting under delegated powers, whether conferred by some private person, or by the law.
There were none of the ingredients of an equitable estoppel in this case. The plaintiff, who resides in Louisville, Ky., had settled up the judgment and all costs in full, in October, 1869, and the sale did not take place until the following April; and having the judgment satisfied under the agreement devolved entirely on the plaintiff in the judgment, and on its agents. There is no ground then to impute laches in this regard to McClure, or to hold him estopped by a state of facts of which he was wholly ignorant.,
The judgment is affirmed,
all the judges concur.